United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newbury, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-879
Issued: September 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2007 appellant filed a timely appeal from the January 16, 2007 merit
decision of the Office of Workers’ Compensation Programs’ hearing representative, who
affirmed the denial of her recurrence claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether appellant sustained a recurrence of disability beginning January 28,
2006 causally related to her accepted employment injuries.
FACTUAL HISTORY
On April 26, 2002 appellant, then a 36-year-old rural carrier associate, filed a claim
alleging that her left shoulder condition, with spurs, was a result of her federal employment: “I
have been receiving treatment for carpal tunnel, trigger thumb and de Quervain’s tenosynovitis

of the left arm and after having the surgeries for all three my arm still continued to hurt.”1 She
stopped work on April 23, 2002. The Office accepted appellant’s claim for impingement
syndrome of the left shoulder.2 On January 31, 2005 she underwent an arthroscopic subacromial
decompression and arthroscopic Mumford procedure on her left shoulder. Appellant returned to
full duty without restrictions on July 23, 2005.
On November 23, 2005 appellant filed a claim alleging a recurrence of disability due to
her left shoulder injury. She complained that performing the same duties that caused her original
injury was currently causing swelling, soreness, sharp pains, aching and limited mobility.
Appellant alleged that her current condition was related to the original injury because she was
performing the same duties with a shoulder that did not have enough time to heal or regain full
range of motion. On January 31, 2006 she filed a claim for compensation for wage loss
beginning January 28, 2006.
Dr. Gregory C. Sarkisian, appellant’s orthopedic surgeon, reported on January 31, 2006
that appellant presented with multiple complaints, mainly left wrist pain and swelling of the
hand. After describing his findings on physical and x-ray examination, he stated that appellant
was unable to work because of severe pain.
On February 14, 2006 Dr. Sarkisian reported that a magnetic resonance imaging scan
showed some persistent inflammation at the acromioclavicular (AC) joint. He reported that
appellant had some tendinitis present and that the AC joint appeared to still have some minimal
impingement of the rotator cuff. Dr. Sarkisian also noted some minimal arthritic changes at the
AC joint. He stated that appellant did not have a cuff tear, but if an injection did not offer her
great relief, he stated that he would consider repeat surgical intervention.
On February 28, 2006 Dr. Sarkisian reported as follows:
“[Appellant] admits that the injection in her shoulder did not help much at all.
She still has pain mainly at the AC joint level and decreased range of motion. I
do feel that [appellant] would benefit from a diagnostic and probable therapeutic
repeat [arthroscopic subacromial decompression] and Mumford to decrease the
impingement in her shoulder and to reevaluate the rotator cuff. She has failed
other options and I feel that this is something that may very well help her long
term. I also feel that this is certainly related to [appellant’s] initial problem of
impingement from her diagnosis in 2002. I feel that she has aggravated her
shoulder again by doing her activities at work and this should be part of her
workmen’s compensation claim.”
On March 21, 2006 Dr. Sheldon Kaffen, an orthopedic surgeon and Office referral
physician, offered a different opinion. He reported that, although appellant complained of severe
1

Appellant filed an occupational disease claim in 2001, which the Office accepted for bilateral carpal tunnel
syndrome, bilateral de Quervain’s synovitis and bilateral trigger thumbs. She underwent surgeries and returned to
restricted duty on February 1, 2002. OWCP File No. 092006370.
2

OWCP File No. 092022173.

2

pain, there were no objective findings to indicate that she continued to suffer residuals of the
accepted left shoulder condition. Dr. Kaffen stated:
“Based on the current examination and review of the medical documentation, it is
my opinion that there are no objective residuals to indicate that the claimant
continues to suffer residuals of carpal tunnel syndrome of the right wrist,
de Quervain’s tenosynovitis of the right wrist and right trigger thumb. In
addition, it is my opinion, the claimant no longer exhibits objective findings to
indicate she continues to experience residuals of the accepted condition of carpal
tunnel syndrome of the left wrist, left trigger thumb and impingement of the left
shoulder. She continues to experience objective findings and residuals of the
accepted condition of de Quervain’s tenosynovitis of the left wrist, i.e., limitation
of motion, positive Finkelstein sign and marked tenderness over the radial
extensor tendon. Therefore, it is my opinion to a reasonable degree of medical
certainty, based on the history, physical examination and review of medical
documentation that the only condition which has persisted in the de Quervain’s
tenosynovitis of the left wrist.”
Dr. Kaffen reported that appellant’s work-related de Quervain’s tenosynovitis continued
to disable her from performing the duties of a rural letter carrier, as she could not use her left
hand or wrist for holding objects or sorting mail. It was also his opinion that appellant was
capable of working full time with restrictions. He felt that appellant needed no treatment for her
left shoulder.
In a May 12, 2006 decision, the Office denied appellant’s recurrence of disability claim.
The Office found that the weight of the medical evidence rested with the opinion of Dr. Kaffen,
who found that appellant could work with restrictions. The Office noted that Dr. Sarkisian did
not reply to a request for comment on Dr. Kaffen’s examination.
Appellant requested an oral hearing before an Office hearing representative, which was
held on November 8, 2006. She submitted a May 30, 2006 report from Dr. Sarkisian:
“I reviewed the medical examiner’s report of Dr. Kaffen, dated March 21, 2006. I
do agree that [appellant] continues to suffer from symptoms in the left upper
extremity including that of what appears to be de Quervain’s stenosing
tenosynovitis of the left wrist and continued pain in the left shoulder which at
times seems more subjective [than] objective. We have attempted to return [her]
to restricted duties in the employing establishment without success due to her
continued pain and inability to perform even restricted duties.”
On October 16, 2006 Dr. Sarkisian again commented on Dr. Kaffen’s findings:
“I have recently read Dr. Kaffen’s report on [appellant] and do disagree with his
findings. I do agree with the statement regarding her left wrist that she does
continue to have problems and may benefit from further treatment including
injections or possibly even surgical release and revision of the de Quervain’s
release. I also, however, feel that [appellant] is suffering from pain which is quite

3

significant in the left shoulder. The left shoulder pain is clinically quite evident
over the AC joint, causing her discomfort and disability with the left shoulder. I
do feel strongly that [she] would benefit from surgical treatment of her AC joint
including arthroscopy and arthroscopy distal clavicle resection which should
indeed help the symptomatology in the left shoulder. If indeed there is any
additional pathology found in the shoulder at the time of arthroscopy that would
be cared for at the same sitting.
“I do feel with a reasonable degree of medical certainty that [appellant’s]
symptoms in the left shoulder are a direct result of a work injury and I do feel,
again, that she would benefit greatly from arthroscopic treatment of the left
shoulder as stated above with a reasonable degree of medical certainty.”
In a decision dated January 16, 2007, the Office hearing representative affirmed the
denial of appellant’s recurrence claim. The hearing representative modified the Office’s May 12,
2006 decision to find that the issue was whether the accepted work injuries caused a recurrence
of total disability from January 28 to October 26, 2006. The hearing representative found that
Dr. Sarkisian’s reports were insufficient to prove a spontaneous change in appellant’s workrelated medical condition.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.3 “Disability” means the
incapacity, because of an employment injury, to earn the wages the employee was receiving at
the time of injury. It may be partial or total.4 A “recurrence of disability” means an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which had resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.5
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and who supports that conclusion with sound medical
reasoning.6
A recurrence of disability does not include a condition which results from a new injury,
even if it involves the same part of the body previously injured, or by renewed exposure to the

3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f) (1999).

5

Id. at § 10.5(x).

6

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956).

4

causative agent of a previously suffered occupational disease. If a new work-related injury or
exposure occurs, Form CA-1 or CA-2 should be completed accordingly.7
ANALYSIS
Appellant’s November 23, 2005 claim does not fit the definition of a recurrence. She
does not allege that her inability to work beginning January 28, 2006 was caused by a
spontaneous change in a medical condition which had resulted from a previous injury or illness
without an intervening injury or new exposure to the work environment that caused the illness.
On the contrary, appellant attributed the swelling, soreness, sharp pains, aching and limited
mobility of her left upper extremity to performing the same duties that caused her original injury.
Her claim, therefore, is in the nature of a new work-related injury. Even though it involves the
same part of the body previously injured, and even though appellant attributes her condition to
new exposure to the causative agent of a previously suffered occupational disease, Office
procedures direct that she should file a Form CA-2, notice of occupational disease and claim for
compensation. The Office hearing representative correctly found that the evidence was
insufficient to prove a spontaneous change in appellant’s work-related medical condition. The
Board will therefore affirm the denial of appellant’s recurrence of disability claim.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained a
recurrence of disability beginning January 28, 2006 causally related to her accepted employment
injuries.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3.b(2) (May 1997).

5

ORDER
IT IS HEREBY ORDERED THAT the January 16, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

